t c memo united_states tax_court mary k moylan petitioner v commissioner of internal revenue respondent docket no filed date mary k moylan pro_se robin w denick for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - after concessions ’ the issue is whether petitioner is entitled to deduct certain schedule c expenses the facts may be summarized as follows petitioner resided in baltimore maryland at the time the petition was filed in petitioner was employed by the board_of education for prince georges county maryland as an interpreter for the deaf petitioner also engaged in work as an interpreter for the deaf as an independent_contractor in during petitioner was also engaged in the trucking business petitioner purchased a truck tractor in during petitioner hired an independent_contractor to drive the tractor petitioner would enter into contracts with shippers to have the tractor used to haul their freight petitioner sold the tractor in on schedule c for petitioner reported income and claimed deductions for both the interpreting work and the trucking business respondent disallowed certain expenses and the following items remain in dispute respondent concedes that petitioner is entitled to the following deductions dollar_figure in depreciation an insurance expense of dollar_figure and dollar_figure in toll charges respondent also concedes that if petitioner's income falls below the threshold_amount petitioner is entitled to an earned_income_credit petitioner concedes that she is subject_to self-employment taxes she is therefore entitled to a deduction for self-employment taxes claimed allowed disallowed auto truck expenses dollar_figure dollar_figure sbig_number insurance expenses big_number big_number legal expenses big_number -q- big_number office expenses -q- repair expenses big_number -q- big_number taxes licenses big_number -0- big_number utilities big_number -0- big_number tolls big_number big_number a491 miscellaneou sec_902 -0- test expense -q- except as discussed infra petitioner presented no documentary_evidence to support the deductions that were disallowed petitioner's testimony concerning these items was sparse petitioner testified that the truck expenses dollar_figure were for diesel_fuel but she had receipts for only dollar_figure with respect to the legal expenses petitioner testified that they were incurred in connection with selling the tractor the sale of which was completed in petitioner could not state what the deduction for taxes was although from her testimony it appears that at least some part was paid to the internal_revenue_service the office expenses and utilities were for an alleged home_office she did not know however how the expenses had been allocated between the personal and business use of the residence petitioner did not know what the miscellaneous expenses were for with respect to the repair expenses petitioner agreed that some of the claimed expenses were for her personal automobile with regard to the test expense this apparently was an expense for q4e- a drug test for the driver who operated as an independent_contractor discussion sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions are a matter of legislative grace and taxpayers must prove that they are entitled to the claimed deductions see rule a 503_us_79 sufficient records to establish deduction amounts must be maintained see sec_6001 willits v commissioner tcmemo_1999_230 a taxpayer's inability to produce records does not relieve the taxpayer of the burden_of_proof see 64_tc_651 affd 566_f2d_2 6th cir in the present case petitioner has failed to produce sufficient documentation to support the claimed deductions petitioner introduced into evidence a number of so-called settlement sheets sheets these sheets were produced by the various companies for which petitioner's driver hauled freight the sheets contain various information on the trucking runs eg the location of the containers the distances pick-up dates etc the sheets also note the costs of each run and in some cases the amounts paid out by the company contracting for the runs - - there is however no means by which to ascertain from the sheets what expenses claimed by petitioner as deductions were incurred the sheets do not specify amounts paid_by petitioner and the information is simply too general petitioner did not provide any receipts canceled checks or any type of documentation that would connect the information provided on the sheets with the claimed deductions petitioner provided nothing more than her own curiously vague testimony in an effort to prove the expenses were actually incurred this court is not bound to accept the self-serving unverified testimony of a taxpayer see 99_tc_202 with respect to the attorney's_fees incurred in the sale of the tractor in even if they were substantiated they would not be deductible as an ordinary and necessary business_expense in see 499_f2d_754 4th cir revg en bane 59_tc_146 furthermore with regard to the test expense this was an expense of the driver who was an independent_contractor and was not petitioner's expense with respect to other items such as insurance and taxes clearly petitioner could have obtained some documentation rather than obtain evidence to support her claims petitioner's litigation tactic seems to have been to attempt to blame respondent for her lack of records but as far as we can determine respondent allowed deductions for all expenses that were substantiated -- - in sum petitioner must establish that the deductions claimed are ordinary and necessary expenses and further must substantiate the deductions claimed see also 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner has failed to do so except for respondent's concessions respondent's determinations are sustained decision will be entered under rule
